EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Yanyan Wang on 3/15/2022.
The application has been amended as follows: 
The claims: 
1. (Currently Amended) An aerogel structure body comprising:
a composite layer containing fibrous materials and aerogel, wherein the aerogel is held between the fibrous materials and wherein the aerogel has a porous structure including particles of silica aerogel connected to each other; and
	an aerogel layer having a first surface on at least one surface of the composite layer and formed of the aerogel,
wherein the aerogel layer has a second surface opposite to the first surface, and the second surface includes a projection portion projecting from the second surface, 
	a density of the aerogel in the projection portion is 0.1% to 3.0% higher than a density of the aerogel in the aerogel layer other than the projection portion, 	
a concentration of the aerogel in the projection portion is higher than a concentration of the aerogel in the aerogel layer other than the projection portion, and
a compression rate of the projection portion with respect to of the aerogel layer other than the projection portion with respect to of 1.0 MPa or greater and 5.0 MPa or smaller 

	2. (Cancelled)

	3. (Original) The aerogel structure body of Claim 1,	wherein the projection portion has an elliptical shape in a plan view shape.

	4. (Original) The aerogel structure body of Claim 1,	wherein an average diameter of the fibrous materials is 0.1 μm or greater and 10 μm or smaller, and a porosity of the composite layer is 90% or greater.

5. (Original) The aerogel structure body of Claim 1, wherein the projection portion has a higher color tone than a portion other than the projection portion in the aerogel structure body.

6. (Previously Presented) The aerogel structure body of Claim 1,
	wherein the aerogel has a network structure in which the particles of silica aerogel are connected to each other by point contact.

	7. (Original) The aerogel structure body of Claim 1, wherein the projection portion is visually perceived in a case where the aerogel structure body is exposed to light.


	9. (Original) The aerogel structure body of Claim 1,	wherein a compression rate of the aerogel structure body in a case of being pressurized at 5 MPa is 40% or less.

	10-11. (Cancelled) 

12. (Currently Amended) An aerogel structure body comprising:
a composite layer containing fibrous materials and aerogel, wherein the aerogel is held between the fibrous materials and wherein the aerogel has a porous structure including particles of silica aerogel connected to each other; and
an aerogel layer having a first surface on at least one surface of the composite layer and formed of the aerogel,
wherein the aerogel layer has a second surface opposite to the first surface, and the second surface includes a projection portion projecting from the second surface, 	
a concentration of the aerogel in the projection portion is higher than a concentration of the aerogel in the aerogel layer other than the projection portion, and
a compression rate of the projection portion with respect to of the aerogel layer other than the projection portion with respect to of 1.0 MPa or greater and 5.0 MPa or smaller 

	13. (Previously Presented) The aerogel structure body of Claim 12, wherein the projection portion has an elliptical shape in a plan view shape.

	14. (Previously Presented) The aerogel structure body of Claim 12, wherein the projection portion has a higher color tone than a portion other than the projection portion in the aerogel structure body.

	15. (Previously Presented) The aerogel structure body of Claim 12, wherein the aerogel has a network structure in which the particles of silica aerogel are connected to each other by point contact.

	16. (Previously Presented) The aerogel structure body of Claim 12, wherein the projection portion is visually perceived in a case where the aerogel structure body is exposed to light.

	17-23. (Cancelled) 







Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent is JP 2019 181809 (hereinafter “JP’809”).
JP’809 discloses a heat insulating sheet 110 comprising a composite layer 102, an aerogel layer 101 provided on each side of the composite layer and aerogel projections 103 provided on the aerogel layer (figures 1a-1c).  The composite layer comprises a non-woven material impregnated with the aerogel material (paragraph 38).  The aerogel projection has a higher density than the aerogel layer (paragraph 21).  The aerogel projection is slightly raised form the surrounding the aerogel layer by partial heat-treatment (paragraph 19).  The aerogel projection and the aerogel layer are made of the same aerogel material having the same aerogel concentration.     
Turning to Applicant’s disclosure, the aerogel projection portion was formed by adding surplus sol on the aerogel gel. Accordingly, a concentration of the aerogel in the projection portion is higher than a concentration of the aerogel in the aerogel layer other than the projection portion. 
JP’809 fails to teach that a concentration of the aerogel in the projection portion is higher than a concentration of the aerogel in the aerogel layer other than the projection proportion. 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest an aerogel structural body with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Hai Vo/
Primary Examiner
Art Unit 1788